DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art references are Compton (US 4,443,432), Familletti (US 4,649,117), and Jansen et al. (US 7,527,068 B2).
	Regarding claim 1, Compton discloses an extraction vessel comprising: a reaction chamber (10); a jacket affixed to the reaction chamber (10) capable of separate pressurization and temperature maintenance (see Abstract; figure 1 and column 4, lines 4-16)
Familletti discloses a reactor chamber (10, 11), a water jacket (19), and a gasket (18) (see figure 1 and column 1, line 62 through column 2, line 68).
Jansen discloses a water cooled, fuel actuated liquid fuel check valve (20); the check valve (20) has a valve housing formed of a hollow, open-ended water jacket sleeve (22) having water supply (24) and return (26) ports extending tangentially with respect to its interior where a valve body (28) is housed; two seals (30) seal the interface between the jacket (22) and the valve body (28) and a snap ring (32) retains their assembly; the valve body (28) defines a spiral or helical groove (34), similar to a single start ACME thread pattern, at its outer peripheral surface (see figures 1-5 and column 5, line 50 through column 6, line 9).
The prior art references fail to disclose or suggest a reaction chamber with external threading on at least one end and at least one end having at least one inset groove; and, at least one closure 
Claims 2-5 and 7 disclose or claim 1.
Regarding claim 8, Compton discloses a method of extracting compounds from organic matter comprising: inserting a desired amount of organic matter (toluene or coal) into a reaction chamber (10) of an extraction vessel (see Abstract; figure 1; and column 3, line 3 through column 4, line 16).
Familletti discloses a reactor chamber (10, 11), a water jacket (19), and a gasket (18) (see figure 1 and column 1, line 62 through column 2, line 68).
Jansen discloses a water cooled, fuel actuated liquid fuel check valve (20); the check valve (20) has a valve housing formed of a hollow, open-ended water jacket sleeve (22) having water supply (24) and return (26) ports extending tangentially with respect to its interior where a valve body (28) is housed; two seals (30) seal the interface between the jacket (22) and the valve body (28) and a snap ring (32) retains their assembly; the valve body (28) defines a spiral or helical groove (34), similar to a single start ACME thread pattern, at its outer peripheral surface (see figures 1-5 and column 5, line 50 through column 6, line 9).
The prior art references fail to disclose or suggest a method of extracting compounds from organic matter comprising: inserting a desired amount of organic matter into a reaction chamber of an extraction vessel with two ends, the ends having ACME threading and an inset groove; sealing the extraction vessel by disposing a gasket within the inset grooves, disposing a plug atop the gasket on both ends, and tightening a cap ring along complementary ACME threading by hand closure; pressurizing a solvent to a supercritical state; pressurizing a water jacket at a lower pressure than the reaction chamber of the extraction vessel; introducing liquid into the water jacket at a lower temperature than the reaction chamber of the extraction vessel, the water jacket having an inlet and an outlet for continuous flow and temperature maintenance; passing the solvent through the organic 
Claims 9 and 10 depend on claim 8.
Regarding claim 11, Compton discloses an extraction vessel comprising: a reaction chamber (10); a jacket affixed to the reaction chamber (10) capable of separate pressurization and temperature maintenance (see Abstract; figure 1 and column 4, lines 4-16)
Familletti discloses a reactor chamber (10, 11), a water jacket (19), and a gasket (18) (see figure 1 and column 1, line 62 through column 2, line 68).
Jansen discloses a water cooled, fuel actuated liquid fuel check valve (20); the check valve (20) has a valve housing formed of a hollow, open-ended water jacket sleeve (22) having water supply (24) and return (26) ports extending tangentially with respect to its interior where a valve body (28) is housed; two seals (30) seal the interface between the jacket (22) and the valve body (28) and a snap ring (32) retains their assembly; the valve body (28) defines a spiral or helical groove (34), similar to a single start ACME thread pattern, at its outer peripheral surface (see figures 1-5 and column 5, line 50 through column 6, line 9).
The prior art references fail to disclose or suggest a method of manufacturing a high-pressure extraction vessel comprising: providing two round bars; machining each round bar to achieve an end with external ACME threads and an inset groove and a hollow core within the round bar with a desired diameter; beveling the machined round bars at a connection point; welding together the round bars at the connection point to form a reaction chamber; welding a water jacket to an outside surface of the reaction chamber to achieve a desired jacket core diameter, the water jacket comprising a hollow sheath with an inlet and an outlet to allow for liquid to flow through; providing a top and a bottom plug, 
Claims 12-14 depend on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774